(Por la Corte, a. propuesta del
Juez Asociado Sí. Wolf).
Por cuanto, en este recurso de tercería la Corte de Distrito -de San Juan dictó sentencia con fecha 10 de enero, 1939, y la misma fue notificada a la demandada, el día 16 del referido mes y año;
Por cuanto, conforme dispone el artículo 19 de la ley para pro-veer el 'procedimiento en los casos de tercería (Código de Enjuicia-*997miento Civil, ed. de 1933, pág. 115) “contra las sentencias dictadas en los juicios de tercería podrá apelarse en el término de diez días; ’ ’
POR cuaNto, la apelación en este caso no fué interpuesta hasta el 3 de febrero de 1939, o sea, después de haber transcurrido el término estatutario de diez días;
Por tanto, se desestima el recurso por falta de jurisdicción.